 A-V CORPORATIONA-V CorporationandLocal No. 666 of the Interna-tional Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada and Local No. 780 of theInternational Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnitedStates and Canada.Case 23-CA-4598March 7, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPFNELLOOn September20, 1973,AdministrativeLaw JudgeSidney Sherman issued the attached Decision in thisproceeding,finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged in the complaint.Thereafter,Respondent andthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section3(b) of theNationalLaborRelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand finds that Respondent did not violateSection 8(a)(5) and(1) of the Actas alleged and thatthe complaint should therefore be dismissed. TheBoard has accordingly decided to affirm the rulings,'findings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The facts herein, asfound bythe AdministrativeLaw Judge and supplementedby the record,are notin substantial dispute. Respondent, a Texas corpora-tion,isengaged in processing film and producingmotion pictures.Respondent maintains its principaloffice in downtown Houston,Texas,which primarilyserves its commercial clients, and also maintains anoffice at the site of the National Aeronautics andSpaceAdministration center(hereinaftercalledNASA)in Seabrook,Texas,where it performs workfor that Federal agency pursuant to cost-pluscontracts.Respondentand Locals666 and 780 of theInternational Allianceof TheatricalStage EmployeesandMoving PictureMachine Operators of theUnited States and Canada2(hereinafter called theUnion)have had contractual relations since JanuaryiThe General Counsel has excepted,inter a/a,to the AdministrativeLaw Judge's rulingdenying his motion made at the hearing to amend thecomplaint to allege that the strikeby Respondent's employeescommencingon April 20, 1973, was anunfair labor practice strike. At the hearing, theAdministratise Law Judgedenied the motion on the grounds that to permitthe amendmentwould injecta newand complexissue into this proceedingwhichwould necessitatea postponement to allowRespondent time toprepare adefense, and that the issuecould best be resolvedin any potentialsubsequentproceeding which might apse uponcharges alleging that4511967. The parties' most recent collective-bargainingagreement expired on June 30, 1972.On April 24, 1972, the Union, throughits counsel,invoked the termination clause of the parties' lastcontract and requested that negotiations for a newagreement commence. Between the expiration of thelast contract and the hearing date, the parties held sixbargainingsessions.3However,no new agreementwas reached. The Administrative Law Judge foundthat Respondent unlawfully madeunilateralchangesduring the course of the negotiations, as will be morefully discussed below.1.The Administrative Law Judge found thatRespondent violated Section 8(a)(5) and (1) of theAct by allocating to its employees increased costs ininsurance premiums in July 1972. The Administra-tiveLaw Judge reasoned that Respondent's absorp-tion of the entire costs of such increases in February1971 superseded its previous practice of 1967 and1968, thereby establishing a new term or condition ofemployment. We disagree.Prior to January 1, 1967, the effective date of theparties' initial contract,Respondent's employeesparticipated in a groupinsuranceprogram in whichthey contributed approximately 50 percent of thecostsofpremiums, the balance being paid byRespondent. However, the initial contract betweenthepartiesmodified this practice through thefollowing, provision :The Company shall maintain all of its presentgroup insurance programs without change foremployees and dependents. The present cost tothe employee for all coverage shall be reduced byone-half (1/2) effective January 1, 1967, and shallnot be increased.This provision was included without change in theparties' subsequent contract which became effectiveon July 1, 1969, and which was extended by theparties through June 30, 1972.Pursuant to the above provision, the cost ofpremiums for the individual employee was reducedby one-half, effective January 1, 1967, to approxi-mately 25 percent of the total cost of premiums.Upon the renewal of the group policy in February1967, Respondent allocated to its employees on a 25-percentpro ratashare basis theincreasesin the costsofpremiums declared bythe insurancecarrier.Respondent unlawfully failed to reinstate the strikers. In his Decision, at fn11, the AdministrativeLawJudge elaborates upon his reasons for so rulingWe do not agree with the Administrative Law Judge's analysis of theBoard'spolicy andhis ruling with respect to this issue.In view of ourdecision herein,however, we find that no prejudicial error was committed.2Local666 and Local 780 constitute a joint representative ofRespondent's employees3The partiesmet for bargaining purposes on August 30, September 13,and December20, 1972, andon March26 and 27 and May 15. 1973209 NLRB No. 58 452DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter,upon the subsequent renewal of thepolicy in February 1968, Respondent again passedon increased premium costs to its employees,maintaining the same percentage of contributions.Therewere no such increases in 1969 or 1970.In early January 1971, Respondent was notified byits insurance carrier that the latter would substantial-ly increase the costs of premiums upon the renewaldate of the policy on February 1, 1971. As aconsequence,Respondent, through its insuranceagent, acquired an identical program underwrittenby a new carrier with premium rates greater than itsformer policy but less than those which would havebeen charged for renewal of the latter. By letterdated February 4, 1971, Respondent informed itsemployees of the change in insurance carriers,notified them that new application forms would soonbe distributed, and stated that there would be noincrease in the costs of premiums to the employees.As a result of Respondent's absorbing the additionalpremium costs, the employees'pro ratashare ofcontributions was reduced from approximately 25 to21 percent. Thereafter, upon the first renewal of thisnew policy in July 1972, Respondent allocated to itsemployees increased premium costs ona pro ratashare basis of approximately 21 percent. Subsequent-ly,when these increases were first reflected in theemployees' paychecks on July 16, 1972, the unionsteward, Gerald Bray, contacted Respondent's pro-jectmanager,William Robbins, and protested thisaction, contending that it was inconsistent with theparties' contract and that Respondent was obligatedto absorb any increased premium costs.The record further discloses that throughout theperiod of contractual relations between the parties,Respondent allocated to its individual employees ona pro ratashare basis increased costs for additionalamounts of insurance coverage which automaticallyaccompanied salary increments pursuant to a salarycontinuation plan. At no time during this 5-yearperiod did the Union or any of the employees protestthis practice.It is clear from the foregoing that throughout theperiod of contractual relations between the parties,with the sole exception of Respondent's action inFebruary 1971, Respondent's consistent practicewith regard to increased insurance premium costs,whether occasioned by increasing costs or increasingamounts of insurance coverage, had been to allocatea portion of such costs to its employees ona pro ratashare basis. Indeed, whatever may have been theintention of the parties in adopting the pertinentcontractual language, a mere 1 month after theeffectivedate of the initial contract Respondentallocated the increased premium costs on such abasis.Despite this practice over a 5-year span, theUnion interposed no objection at any time and madeno attempt to assert that Respondent's interpretationof the contract was erroneous.With regard to Respondent's departure from thispractice in February 1971, to hold, as did theAdministrative Law Judge, that this sole exception inan otherwise consistent practice over a considerablenumber of years establishes a new condition ofemploymentwould unwarrantedly attribute noweight to either the length of the past practice or totheUnion's apparent concurrence, or at leastacquiescence, in it over the years. This we are notprepared to do, absent some evidence that the 1971absorptionwas intended then to be the practicethereafter. There is no such evidence here. In thesecircumstances, we conclude that Respondent's allo-cation of insurance premium costs in July 1972merely represents a continuation of its past practicerather than an unlawful unilateral change in condi-tionsof employment and, accordingly, does notconstitute a violation of the Act.42.The Administrative Law Judge further foundthat Respondent violated the Act by granting paidholidays on Columbus Day 1972 and on December28, 1972, to its Seabrook employees without confer-ring similar benefits upon its downtown Houstonemployees.For the reasons set forth below, wedisagree.The parties' second contract contained the follow-ing provision with respect to the observance of paidholidays:The following holidays shall be observed: NewYear'sDay,Washington's Birthday,MemorialDay, Fourth of July, Labor Day, Veteran's Day,Thanksgiving Day and Christmas Day.In the event N.A.S.A. declares and observes asa legal holiday one in addition to those set forthabove, such holiday shall also be observed underthis Agreement.Pursuant to this provision, all employees ofRespondent were granted a paid holiday on Colum-busDay 1971, which had been declared a legalholiday by the United States Government and wasobserved by NASA. During the negotiations for anew contract, however, Respondent sought theelimination of all NASA-type holidays, inasmuch asitsbusiness had radically changed during 1971-72from primarily servicing NASA to primarily servic-ing commercial clients. For this reason, in its firstproposed contract, submitted to the Union several4CfJ P Stevens & Co. Inc,183 NLRB 25,American Or/ Company,152NLRB 56, 57,InstrumentDivision,Rockwell Register Corporation,142NLRB 634,642 AN CORPORATIONdays prior to the negotiations session scheduled forSeptember 13, 1972, Respondent proposed a newholiday provision which designated certain holidays,not including Columbus Day, and which made noreference to additional legal holidays observed byNASA. The Union did not raise this issue at theSeptember 13 session and this particular matter wasnot discussed by the parties at that time. Subsequent-ly,on October 4, 1972, only 5 days prior toColumbus Day, the Union's business agent, ArthurBeeman, wrote Respondent, inquiring whether thelatter intended to observe Columbus Day as a legalholiday and seeking Respondent's reaction to theUnion's position that a paid holiday should beobserved.At approximately the same time, NASAnotified Respondent that it would observe ColumbusDay as a legal holiday and informed the latter that itwould reimburse its contractors for holiday paygranted to their employees performing work underNASA contracts. That afternoon Project ManagerRobbins discussed Respondent's intention to grant apaid holiday only to the Seabrook employees withUnion Steward Bray. Bray responded that heunderstood Respondent's position, but that he wouldhave to refer this matter to union headquarters inChicago, Illinois. In the interim, by letter datedOctober 9, 1972, Respondent informed BusinessAgent Beeman that it had discussed the ColumbusDay issue with Bray and that the latter hadunderstood and concurred in Respondent's position.The Union made no immediate response to thisletter.Thereafter, on November 9, 1972, the Unionwrote Respondent, rejecting Respondent's first pro-posed contract in its entirety without specificreference to the holiday provision or any otherprovision. This matter was not raised by the Union inthe subsequent bargaining session held on December20, 1972, and, according to the undisputed testimonyof Bray, this particular issue was never discussed atany of the six negotiation sessions.The second day in dispute arose because, upon thedeath of former President Truman, a national day ofmourning was declared for December 28, 1972, byPresident Nixon. During the afternoon of December27,Respondent was notified through a NASAmemorandum that that agency would close andwould be granting leave on the following day for itsown employees, and that it would compensateRespondent for granting a paid day off to the latter'sSeabrook employees.Thememorandum clearlyemphasized that this day would not be considered aholiday for pay purposes. Later that afternoon,5 369 U.S 736 (1962)6 Ibidat 747-748 See alsoWestinghouse Lleciric Corp, Bettis AtomicPower Laboratory,153 NLRB 443, 446, and the cases cited therein7 See, c g.,New York Mirror,Division of theHearst Corporation,151453Robbins contacted Union Steward Bray, informedhim of NASA's action, and stated Respondent'sintention to grant only its employees performingwork under NASA contracts a paid day off for thefollowingday.Bray,who was assigned to theSeabrook facility, responded that he was surprised ashe had not expected a day off. The record clearlyshows that Bray did not object to Respondent'scontemplated action, that the Union did not subse-quently do so, and that this matter was neverdiscussed at the bargaining table.In reaching his conclusion that Respondent violat-ed Section 8(a)(5) and (1) by its conduct with respecttoColumbus Day, the Administrative Law Judgefound that "the Union had no meaningful opportuni-ty to be heard on the issue ...." and deemedcontrolling the principle that, absent impasse, anemployer may not unilaterally effectuate proposalsthat are subjects of current negotiations. Respon-dent, however, contends that there is no such broadrule of law and that the Union, having had sufficientadvance notice of Respondent's proposed elimina-tion of NASA-type holidays and having failed toraise the issue at the bargaining table, may not nowsuccessfully claim that Respondent's conduct in thisregard was unlawful.We agree with the Administrative Law Judge thatgenerally, absent impasse, an employer may notunilaterally implement its proposals which are underdiscussion. This rule is not, however, absolute. Thus,as noted by the Supreme Court inN. L.N.L.R.B. v. BenneKatz et al., d/b/a Williamsburg Steel Products Co.,5 acase involving unilateral employer action duringnegotiations without prior notice to the union, "theremight be circumstances which the Board could orshould accept as excusing or justifying unilateralaction." r- In this regard, the Board has in the pastfound such justification by reason of necessity? andby waiver or acquiescence of the union.8 In thecircumstances of this particular case, we concludethat such justification existed.Thus, as noted above, the Union was first informedofRespondent's contemplated elimination of theColumbus Day holiday several days prior to theSeptember 13 negotiation session. Despite the factthatColumbus Day was only 4 weeks distant, theUnion neither raised the issue at the September 13session nor expressed any objection to Respondent'sproposal. In fact, the Union took no action whatso-ever with respect to this issue until a mere 5 daysprior to the holiday, when its business agent wroteRespondent inquiring whether the latter intended toNLRB 834, 841.FUS Lingerie Corporation,170NLRB 750, 752;Murphy DieselCompany,179NLRB 149.at in.1:Justesen's Food Stores, Inc,Justesen'sRosedale, Inc,and RJ. Agerton,160 NLRB 687.693-694. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDobserve the holiday. Soon thereafter, when Respon-dent was first officially notified by NASA of thelatter's action, ProjectManager Robbins promptlycontacted Bray who stated that he would have torefer the matter to union headquarters. Despite theimminence of the holiday, and although the Unionwas notified of Respondent's action by Bray and byRespondent's letter of October 9, 1972, the Unionfiled no protest until some 2 months after the holidaywhen its counsel wrote Respondent demanding thatthe Columbus Day holiday be included in any newagreement.It isthus clear that the Union was afforded bothnotice of Respondent's contemplated change in theobservance of the Columbus Day holiday and theopportunity either to object or to raise theissue atthe September 13 bargaining session or during theperiod immediately prior to the holiday .9 In thecircumstances here, particularly the prior notice totheUnion and the imminence of the holiday, webelieve that it was incumbent upon the Union toexercise its right to demand discussion over the issueand, having failed to do so, may not now effectivelyclaim that Respondent's action was unlawful.10For similar reasons we disagree with the Adminis-trativeLaw Judge's finding of a violation withrespect to Respondent's unilateral grant of a day offwith pay to its Seabrook employees only in observ-ance of a national day of mourning on December 28,1972. In reaching his conclusion, the AdministrativeLaw Judge specifically found violative the failure ofRespondent to attempt to obtain an expression of theUnion's views in its discussion with Bray or fromunion headquarters.As noted above, however, Respondent had limitedadvance notice from NASA as to the latter'sobservance of a national day of mourning, havingbeen so informed during the late afternoon ofDecember 27, 1972. Furthermore, the NASA memo-randum sent to Respondent clearly indicated that thenational day of mourning was not to be considered aholiday for pay purposes. Consequently, Respondentwas confronted with a matter which had no preced-ent in past practice and no basis in the expiredcontract,which referred only to "additional legalholidays declared by NASA." In view of the need foran immediate decision, Respondent promptly con-tacted Bray who, upon being informed of Respon-dent's intention to grant a paid day off to theSeabrook employees only, did not object but ratherexpressed his surprise at having the following dayoff.In view of the special circumstances here, includingthe limited notice given by NASA, the unexpectedoccurrence of a national day of mourning, theprompt manner in which Respondent contactedBray, and the latter's apparent acquiescence inRespondent's action,' we conclude that Respondentdischarged its responsibilities under the Act.3.Finally,we find merit in the Respondent'sexceptions to the Administrative Law Judge's con-clusion that Respondent violated Section 8(a)(5) and(1)of the Act by unilaterally terminating itscontributions to the Local' 666 pension fund.The expired contract included a provision relatingto pension benefits which reads in pertinent part:The Company shall contribute the amountsshown below for pensions to the particular Unionrepresenting the employees for any portion of aweek worked by an employee:ForemployeesrepresentedbyLocal666-$15.00 effectiveJuly 1, 1969ForemployeesrepresentedbyLocal780-$8.00 effectiveApril 1, 1970, and anadditional$2.00 effective March 1, 1971The amounts contributed shall be jointly adminis-tered in a fund by the particular local union andthe employers in the Chicago, Illinois area. Thepension fund and plan shall be approved by theInternalRevenue Service and shall meet allrequirements of federal law. Payment to thesefunds, however, shall not await the approval ofthe InternalRevenue Service, but shall beforwarded to the pension fund office and theamount held in escrow ... .Upon approval by Internal Revenue Service,the Company shall be furnished with a copy ofthe Trust and Plan.As the language of the above provision reflects, theparties anticipated that the Union would obtainapproval for its pension plans from the InternalRevenue Service. The record discloses, however, thatonly the Local 666 pension fund had been formulat-ed by the Union and approved by theInternalRevenue Service and that, for some considerabletime prior to the events herein, Respondent had9 SeeChatham Manufacturing Company;172 NLRB 1948, 1949.Gordon and Palmer Gordon, partners d/b/a Lakeland Cement Company,13010Cf.HartmannLuggage Company,173 NLRB 1254, 1255-56;Motore-NLRB 1365,1374-75.searchCompany and Kems Corporation,138 NLRB 1490, 1492-93,Shelly A-V CORPORATIONceased making payments to the projected Local 780"fund." 11Consequently, in its first proposed contract submit-ted to the Union prior to the September 13bargaining session, Respondent included an offer tosubstitute for the Union's pension plans a company-wide retirement plan to be underwritten by a privateinsurance carrier with the entire cost to be borne byRespondent. This proposal, however, appears to havebeen only partially discussed at the September 13session and apparently was not discussed at allduring the following session on December 20. At theconclusion of the latter meeting, Respondent submit-ted to the Union a detailed description of itsproposed retirement plan, together with its secondproposed contract, which included a provision forthe new plan. Subsequently, by letter dated January5, 1973, Respondent advised the Union that it wascontemplating the termination of its payments to theLocal 666 fund and the implementation of itsproposed plan so that all of its employees couldenjoy pension benefits. Respondent also specificallyexpressed its desire to meet with the Union to discussthe matter. Thereafter, by letters dated January 22and March 1, 1973, Respondent again notified theUnion of its intention to terminate its Local 666pension payments. The Union, however, did notrespond to these letters and it appears that it did notraise the issue at the ensuing negotiation sessionsheld on March 26 and 27, 1973. Subsequently, onMay 8, 1973, Respondent advised the Union that itwould soon terminate its payments to the Local 666fund and, on May 15, 1973, Respondent remitted tothe Union its final payments for that fund. Finally, atthe negotiation session held on May 15, 1973, theparties for the first time engaged in meaningfuldiscussion of the pension issue across the bargainingtable.The Administrative Law Judge, in finding Respon-dent's conduct violative of the Act, relied upon thesame rule of law as he had with respect to histreatment of the Columbus Day issue, i.e., absentimpasse, an employer may not unilaterally effectuateitsproposals which are subjects of current bargain-ing.Our discussion of that general principle indealingwith the holiday issues, above, is fullyapplicable to the instant matter. As there noted, thisrule is not absolute, but rather is subject to certain11The record does not disclose whether the Union immediatelyprotested Respondent's cessation of payments to the Local 780 fund. It isclear,however, that the Union subsequently filed a charge alleging aviolation of Sec 8(a)(5) based thereon which was dismissed as untimelyunder Sec 10(b) of the Act11 It is well established that the conditioning of benefits solely uponmembership in a particular labor organization constitutes unlawfuldiscrimination under the Act.Meyers Bros of Missouri, Inc,151 NLRB 889,890,Stratford-at-Babylon, Inc.,132 NLRB 803, 816-817;Northeast Coastal,Inc,124 NLRB 441, 449.455exceptions such as necessity and waiver. On the basisof the fact disclosed herein, we do not agree with theAdministrative Law Judge's conclusion that Respon-dent violated the Act byterminatingits contributionsto the Local 666 pension fund, as we find thatRespondent satisfied its obligations under the Act.As noted above, the expired contract provided forRespondent's contribution to the separate pensionfunds of Locals 666 and 780, respectively. It is clear,however, that the Local 780 fund was never formu-lated or effectuated by the Union and that Respon-dent, therefore, had ceased making payments to this"fund." Thus, in the actual operation of the Union'spension plan, only the Local 666 members of the unitaccrued any pension benefits, thereby resulting inunlawful discrimination against the Local 780 mem-bers.12We cannot conclude that Respondent wasunder any obligation to continue making contrib-utions to a fund, patently discriminatory in practice.Furthermore,we conclude that Respondent'saction did not violate the Act as the Union wasafforded adequate notice of the intent to terminatethe pension program and an opportunity to discussthematter, but failed to respond or to request anysuch discussion. Thus, Respondent had included aprovision for its companywide retirement plan in itsfirstproposed contract in early September 1972.Thereafter, following itssubmissionto the Union ofthedetailsof the plan on December 20, 1972,Respondent repeatedly advised the Union that itwould not continue making the Local 666 pensionpayments indefinitely.We find particularlysignifi-cant the fact that Respondent, in its letter to theUnion dated January 5, 1973, clearly stated that itsproposed plan was not offered on a take-it-or-leave-itbasis and indicated its desire to meet with the Unionto discuss the matter.i3 Subsequently, Respondentceased making its contributions to the fund but didnot in factimplement itsown proposal, therebyleaving open for future negotiations any substitutionfor the Union's pension plan. Nevertheless, theUnion neither expressed a desire to pursue signifi-cant discussion of the issue nor objected to Respon-dent's intendedaction untilsome 7 months afterRespondent's initial proposal. The Union cannot, byfailure to act, prevent change indefinitely, evenduring the hiatus period between contracts. We find,in view of Respondent's clear notice of its intendedThereisno contention that the pension provision contained in theexpired contract was in itself unlawful and, for the purposes of our decisionherein, we assume that this clause was in fact valid.13Contraryto the Administrative Law Judge's finding as set forth at in.10 of his Decision, we conclude that the series of letters sent by Respondentto the Union during this period.especially those from January 5 andthereafter, clearly reflect the particular importance Respondent attributedto the pension issue and its desire to resolve this immediately and apartfrom other matters 456DECISIONSOF NATIONALLABOR RELATIONS BOARDaction with regard to such a vital union interest aspension benefits and the Union's failure to respondthereto, that the termination of the Local 666pension contributions was not violative of Section8(a)(5) of the Act.14For all the foregoing reasons, we conclude that therecord as a whole does not establish that Respon-dent's conduct herein constituted a refusal to bargainin violation of Section 8(a)(5) and (1) as alleged inthe complaint. Accordingly, we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER JENKINS,dissenting in part:Concerning the Columbus Day holiday (October 9,1972), Respondent proposed to eliminate it from thecontract as a paid holiday in its initial contractproposal submitted a few days before the firstbargaining session on September 13, 1972. Thematter was not discussed, or mentioned by eitherside, at that bargaining session. Five days prior to theholiday, the Union inquired of Respondent whetheritintended to observe Columbus Day as a paidholiday.No bargaining occurred, but on ColumbusDay Respondent wrote a letter to the Union whichstated that the Union had already been informedthat Respondent would not treat the day as a paidholiday except for the Seabrook employees.From these circumstances, it is clear that thematter had never been bargained about, that it hadbeen placed on the table by the Employer, that bothsideshad had a chance to bring it into thediscussions, and that there had been no bargainingabout the issue. To say, as does the majority, that oneparty may make a proposal and then unilaterally putit into effect a month later over what is plainly theother side's objection and in the absence of anybargaining about the subject is contrary to theexisting law on the matter. It has been longestablished that unilateral actions which result inchanges in the terms and conditions of employmentof employees are violations of an employer's statuto-14CfHolidayInn Central,181NLRB 997,Murphy Diesel Company,supra,Durfee's Television Cable Company,174 NLRB611, 614,Justesen'sFood Stores, Inc, supra15N LR B v Katz,369U S 736 (1962),The Kroger Company vN L R B,401 F 2d 682 (C A 6, 1968)See alsoRoyalHimmelDistillingCompany,203 NLRB No 62,fn 3, where the Board stated that "it is wellestablished that an employer can only make unilateral changes in workingconditions consistent with its rejected offer to a union after bargaining hasreached an impassery bargaining obligation.15 To permit this type ofconduct is inimical to the fostering and protection ofbargaining which is the purpose of the statute. Forthese reasons, I would affirm the Administrative LawJudge's finding that Respondent violated the Act byeliminating the previously paid holiday of ColumbusDay in 1972.DECISIONSIDNEY SHERMAN, Administrative Law Judge: Theoriginal charge herein was served on November 29, 1972,1the complaint issued on March 28, 1973, and the case washeard on May 30 and 31, 1973. The issues litigated relatedto alleged violations of Section 8(a)(5) and (1) throughunilateral changes in terms of employment. After theheating briefs were filed by all parties.2Upon the entire record,3 the following findings andrecommendations are made:1.RESPONDENT'S BUSINESSA-V Corporation,herein called Respondent,is a corpo-ration under Texas law,with a principal office at Houston,Texas,where it is engaged in processing film andproducing motion pictures.Respondent annually purchas-es goods valued at more than $50,000 from out-of-statesuppliers.Respondent is engaged in commerce under theAct.II.THE UNIONSLocal No. 666 and Local No. 780 of the InternationalAllianceofTheatricalStageEmployees and MovingPictureMachine Operators of the United States andCanada, hereinafter sometimes collectively referred to asthe Union, are labor organizations under the Act.Ill.THE MERITSThe pleadings, as amended at the hearing, raise thefollowing issues:Whether Respondent violated Section 8(a)(5) and (1) ofthe Act by:(a)Unilaterally increasing the amount of insurancepremiums payable by its employees and refusing toentertain any grievance concerning such action.(b) Unilaterally depriving certain of its unit employees ofa paid holiday on Columbus Day in 1972.(c)Unilaterally granting a paid holiday on December 28,1972, to certain of its unit employees but not to others.(d) Unilaterally terminating contributions to an employ-ee pension plan.A Sequence of EventsThe parties have had contractualrelationssince January1, 1967, their last contract having expired on June 30, 1972.IAll dates hereinafter refer to events in1972, unlessotherwise indicated.2There was also filed aposthearing stipulation which was received inevidenceSee the orderof August 31, 19733For correctionsof the transcript,see theorder of August 31, 1973 A-V CORPORATIONSince August 30, negotiations for a new contract have beenunder way4 but no agreement had been reached as of thedate of the instant hearing.Before January 1, 1967, the employees were covered by agroup insurance plan, to which they contributed throughpayroll deductions approximately half of the premiums,the balance being paid by Respondent. The initial contractbetween the parties, which took effect on January 1, 1967,provided as follows with respect to this item:The Company shall maintain all of its present groupinsurance programs without change for employees anddependents. The present cost to the employee for allcoverage shall be reduced by one-half (1/2) effectiveJanuary 1, 1967,and shall not be increased.[Emphasissupplied.]As a result of this, the employees'pro ratashare of thepremiums was reduced from about 50 percent to about 25percent.However, Respondent was not consistent in itstreatment of increases in premium rates. Two suchincreases-in February of 1967 and 1968 -were passed onto the employees ona pro ratabasis, but in February 1971,the entire amount of a third increase was absorbed byRespondent. However, early in July 1972, soon after theexpiration of the parties' last contract, a new increase inrates was again passed on by Respondent to the employeesona pro ratabasis. This action, like all the others describedabove, was admittedly taken without consulting the Union.The employees in the bargaining unit are dividedbetween two locations in Houston-one at the site ofNASA's operations. and the other in downtown Houston.The former group, referred to in the record as the"Seabrook" employees, services for the most part theactivities of NASA under cost-plus contracts, whereas thelattergroup, referred to in the record as the "NorthBoulevard" or "downtown" employees, is engaged princi-pally in work for private firms. Respondent's last contractcontained a provision for paid holidays, and pursuantthereto, in 1971,allthe unit employees were granted a dayoff with pay on Columbus Day. However, in 1972, whilecontinuing to treat Columbus Day as a paid holiday for itsSeabrook employees, Respondent refused to do so for itsdowntown employees.Also,when December 28 wasdeclared a day of mourning for President Truman,Respondent granted its Seabrook, but not its downtown,employees time off with pay.InMay 1973, Respondent discontinued the contri-butions it had been making to an employee pension fund.4The dates of the bargainingsessionsin1972 were August 30,September 13. and December 20, and in 1973, the parties met on March 26and 27 and May 155This is because the face amount of an employee's life insurance andsalary continuation coverage is automaticallyincreased as his earnings riseAny resulting rise in gross premiums has been passed on to the employeesona pro ratabasis.6 In its brief, Respondent contends that it was precluded from raisingratesin June or July 1971 (when it had all the necessary rate information)because in February it had announced to the employeesthatitwouldabsorb theentire amountof any increasein insurance costs resulting fromthe new ratesand that there would be no changein the level of theB.Discussion4571.The Union's representative statusRespondent conceded at the hearing that at all timeshere material the Union has been the statutory representa-tive of the employees in the following appropriate unit:All of Respondent's employees, including animationcameramen, but excluding office clerical employees,executives, professional employees, animation depart-ment employees, guards, watchmen and supervisors asdefined in the Act.It is so found.2.The increasein insurance costThe General Counsel contends that Respondent's actionin July 1972, in requiring the employees to absorb part ofthe increase in premiumrates,represented a unilateralchange in the existing terms of employment. Respondentdisputes that there was any change.The General Counsel relies on the language of theexpired contract quoted above and Respondent's action inFebruary 1971, when it absorbed the entirerise in rates, asestablishing that in July 1972 the existing terms ofemployment were such that Respondent was required toabsorb the entire amount ofanyincrease in rates.Respondent, on the other hand, contends that the contractshould be construed in the light of Respondent's actions inFebruary 1967 and 1968, when it passed on to theemployees ona pro ratabasis increases in rates and in lightof the fact that employee contributions to insurancepremiums have risen in many instances throughout thepast 5 years for reasons unrelated to higher premiumrates.5As for the action of February 1971, Respondentexplains that at that time it knew only that there would bean increase in rates but did not know just how it would bebroken down among the various coverages and that,pending receipt of that information, it was not feasible topass on any part of the increase to the employees.However, a few months later Respondent admittedlyreceived all the necessary information as to the new rates,so that it would have been feasible to pass on theincreaseat that time, but it failed to do so, and at the hearing nopersuasive explanation for such failure was offered.6At any rate, whatever the reason for its action withregard to the February 1971 rate increase, the fact remainsthatRespondent on that occasion announced to theemployees that it would, and it did, absorb the entireamount thereof and that this was the last action taken byemployees' contributions.However,no plausible reason was given at thehearing forRespondent's making such a commitment,instead of telling theemployees in Februarythat there would be an increase in rates, the detailsof whichwould be announced later, and that,pending such announcement,the rates would remain the same.(The onlyeffort to explain Respondent'sfailure to adopt this procedure was contained in some confusedtestimonyby Respondent'svice president,Padon,which apparently assumed thatabsorption by the employeesof part ofthe February 1971 rateincreasewouldraiseRespondent's operating expenses and therefore place it at acompetitive disadvantage in bidding for aNASAcontract Even after it waspointed out to Padonthatthe opposite would be true,he professed to beunconvinced) 458DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent before July 1972, with respect to such anincrease. It seems fair, therefore, to regard the 1971 actionas superseding the prior, inconsistent treatment of the rateincreases in 1967 and 1968, and as establishing as acondition of employment as of July 1972, the requirementthatRespondent would absorb the entire amount of anyrise in insurance premium rates. There would have been nodoubt about this, if there had been no contract at all in thepicture. For, in principle, the situation here is no differentfrom the case where an employer, absent a contract,(unilaterally or otherwise) grants a new benefit. Such agrant establishes a new condition of employment and anywithdrawal of that benefit (as by Respondent's July 1972action) would necessarily represent an alteration of thatcondition. It is not clear why Respondent should be in anybetter position here, because there was a contract, theliteralwording of which required it to take the action it infact took in February 1971.7Since Respondent admittedly did not absorb the entirerate increase of July 1972, but, without consulting theUnion, deducted from the employees' pay a portion of thatincrease, it is found that Respondent violated Section8(a)(5) and (1) of the Act.-It is alleged that Respondent further violated thoseprovisions by refusing to entertain a grievance concerningits foregoing unilateral action. On this issue, the Union'schief steward, Bray, testified that the increased deductionfor insurance was first reflected in the paycheck hereceived on July 24; that the next day he complained toRespondent's vice president, Robbins, that such increasewas "a violation of the contract"; that Robbins rejoinedthat there was no contract; that Bray declared he wouldfilea grievance; and that Robbins averred that nogrievance could be filed, because there was no contract.Robbins' versionwas that Bray on that occasionprotested not only the higher insurance deduction but alsothe discontinuance of the checkoff of union dues; and thatRobbins explained that the dues were no longer beingdeducted because there was no longer any contract andthat the increase in the employees' insurance contributionwas in accord with Respondent's past practice of passingon to them ona pro ratabasis increases in premiums billedby the carrier. According to Robbins, Bray's only responsewas that he understood Robbins' explanation but wouldhave to notify union headquarters, and Robbins specifical-ly denied refusing to process any grievance by Bray overthe increased deductions for insurance. Although itappears that Bray did contact the Union about the matter,no effort was made by it to take it up with Respondent as agrievance. On the basis of demeanor, Robbins is credited,and it is found that there was no announcement by him torRespondent contends that the literal language of the contract should bedisregarded,because it did not reflect the true intent of the parties On thispoint,Respondent cites testimonyby certainof its representatives in thenegotiationsfor the 1967contract that it was agreed between them and theUnion's counsel, Mamet, that the provision therein that the "present cost tothe employees for all coverageshall not be increased"was not to betaken literally but was to be taken to meanonly thatthe employees'pro ratashare of such cost would not be increased Even if such parol evidence bedeemed admissibleto vary the terms ofthe contract,there is a seriousquestion as to thecredibility ofsuch testimony Mamet categorically deniedthat there was any such side agreement One of Respondent's negotiators,Crowther,attempted to explain the failure to amendthe contractto reflectBray that the grievance procedure had expired with thecontract.Accordingly,no violation is found on thegrievance issue.3.The Columbus Day issueThe contract contains the following provision on paidholidays:The following holidays shall be observed: New Year'sDay, Washington's Birthday, Memorial Day, Fourth ofJuly, Labor Day, Veteran's Day, Thanksgiving Day. Inthe event N.A.S.A. declares and observes as a legalholiday one in addition to those set forth above, suchholiday shall also be observed under this agreement.In 1971, pursuant to the last sentence of the foregoingprovision,Respondent granted all the unit employees apaid holiday on Columbus Day but in 1972, it granted sucha holiday only to the Seabrook group. It is evident,therefore, that Respondent's disparate treatment of theremaining employees in this respect was a departure frompast practice under the contract.Respondent contends, in its brief, that there was noviolation of the Act here, because its action with respect toColumbus Day merely implemented a proposal put forthby it at the bargaining table, which had been negotiated toan impasse. This apparently has reference to Respondent'sproposal to eliminate entirely all paid holidays, which, likeColumbus Day, were based on action taken by NASA.However, there was no contradiction of Union AgentBeeman's testimony, which is credited, that, althoughRespondent proposed this change on September 13, therewas no discussion thereof at that meeting, which was thelast one before Columbus Day, and it was not specificallyrejected by the Union until the meeting in March 1973.Accordingly, there is no warrant for finding an impasse onthe issue before October 9.Respondent contends, also, that under Board precedentsitwas privileged to take the action it did with regard toColumbus Day, because it gave the Union advance noticeof its intention to treat that day as a paid holiday only forthe Seabrook employees and discussed the matter with arepresentative of the Union-Bray-several days beforethe holiday.Initially, itmay be pointed out that the precedents onwhich Respondent relies deal only with unilateral changesmade with regard to a matter not involved, as here, incurrent, contract negotiations, and I am aware of noholding that, absent impasse, an employer may effectuateon a piecemeal basis proposals that are being currentlyconsidered in contract negotiations, provided only that hethe parties' alleged intent as a concession to Mamet, who, according toCrowther,insisted on retaining the above-quoted language because of theadvantage that might accrue to him therefrom in bargaining with otheremployersHowever,the othertwo companyrepresentatives involved in thenegotiationof theinstant clausefailed to corroborate Crowther's foregoingexplanation of the matter.At anyrate,even if it be assumed that there wassuch an oral side agreement and that the parties conformed thereto prior toFebruary 1, 1971, itis clearthatRespondent departed therefrom on thatdate with the acquiescence of the Union and that to that extent there was amodification of the terms of employment with respect to the employees'liability to pay any partof an increase in premium rates. A-V CORPORATIONgives the union advance notice of his intention to do so.Such a ruling would subvert the principle that,even afterextensive bargaining about a contract proposal, an employ-er may not unilaterally give effect thereto, unless and untilan impasse has been reached in the contract negotiations.8Moreover,it is clear from the testimony of Respondent'svice president,Padon,who instructed Robbins to give theaforementioned notice to Bray, that the purpose thereofwas not to elicit any expression of the Union's views on thematter but only to advise it of a firm decision reached bymanagement,and that Respondent did not envisagereconsidering such decision in the light of anything theUnion might say. It is found, therefore,that the Union hadno meaningful opportunity to be heard on the issue.Respondent's final contention is that through its repre-sentatives,Bray and Beeman,the Union indicated acquies-cence in Respondent'saction.With respect to Bray,Robbins testified that,when Bray was notified of theimpending denial of holiday benefits to the downtownemployees,he indicated that he understood Respondent'sreasons and that he would contact union headquarters.Bray disputed this, insisting that he protested Respondent'saction as inconsistent with the parties'contract.However,even if one accepts Robbins' version,it is clear that Braywas not purporting to speak for the Union,puttingRobbins on notice that the matter would be referred tohigher authority in the Union.Thus, there is no basis forfinding any acquiescence or waiver by the Union at thatpoint.With respect to Beeman,the record shows that onOctober 4,he had written Respondent, inquiring about itsplan with regard to designating Columbus Day (October 9)as a paid holiday,and that,while awaiting a reply, hereceived a call from Bray about his afore-cited conversa-tion with Robbins. Thereafter,Beeman received a letterfrom Respondent's counsel dated October 9,which recitedthat Bray had already been informed that Respondentwould treat Columbus Day as a paid holiday only withrespect to the Seabrook employees and that Bray hadexpressed"concurrencewith the Company."Beemantestified that he did not reply to this letter but referred thematter to the Union's counsel(who on December 9 filed achargewith respect thereto).In its brief, Respondentcontends that Beeman's foregoing testimony should beconstrued as an admission that he"considered the mattersettled at the local level."While the fact that Beeman wasapprised of Bray's alleged"concurrence"in Respondent'saction and failed to repudiate it might,standing alone,warrant an inference that Beeman endorsed such "concur-rence,"any such inference is negated by the fact thatBeeman turned the matter over to counsel,who soughtredress from the Board.Accordingly,there is insufficientbasis in the record for finding that the matter was in factsettled at the local, or any other,level.It is accordingly found that,by itsforegoing unilateralwithdrawal of holiday benefits from the"downtown"employees,Respondent violated Section 8(a)(5) and (1).4594.The"Truman Day" issueAs already related,Respondent granted its Seabrook, butnot its downtown,employees time off with pay onDecember 28, which was the day designated by PresidentNixon as a day of mourning for the late president Truman.This was a new benefit,which had no precedent in pastpractice nor any basis in the expired contract.Bray testified that about 3:30 p.m., on December 27,Robbins notified him that the Seabrook employees wouldbe given time off with pay the next day. Robbins testifiedthat he made this disclosure to Bray about 2:30 p.m. onDecember 27,assoonashe learned that NASA had agreedto reimburse Respondent for the"holiday" pay involved.There is nothing in either of the foregoing versions tosuggest that the purpose of Robbins'notification was togive the Union an opportunity to express its views on thematter.Indeed, the only explanation that the recordaffords for the foregoing advance notice to Bray iscontained in Robbins' testimony that,after apprising BrayofRespondent'sdecision,thewitness asked Bray if hewould announce it to the employees,which he declined todo.Although it is commendable that Respondent thusoffered the Union an opportunity to be the bearer of goodtidings, that did not excuse Respondent's failure to consultthe Union before deciding to grant time off with pay on the28th.While it is true that Respondent,itself,had limitedadvance notice from NASA that funds-would be availablefor such a purpose, there was still sufficient time on theafternoon of the 27th for Respondent to attempt to obtainan expression of the Union's views. However,Bray was notasked for his views nor was any effort made to call unionheadquarters.Instead,the decision was presented to Brayasa fait accompli.It is found that by the foregoing unilateral grant to partof the unit of a new benefit in the form of time off with payon December 28, Respondent further violated Section8(a)(5) and (1).5.The pension issueThe expired contract provided for payments by Respon-dent into a pension fund administered by Local 666 for theemployees "represented by" it(and into a separate pensionfund for the employees "represented by" Local 780).At the September 13 bargaining session,Respondentincluded in its initial contract an offer to substitute forLocal 666's pension plan "a new retirement plan written byGeneral Life Insurance Company,"the cost thereof to beborne by the Respondent.At that time,no further detailswere furnished about the new plan and there was nodiscussion thereof.On November 9, the Union by letterrejected allRespondent's proposals,without,however,referring specifically to the one involving the retirementplan. At the December 20 meeting,Respondent handed theUnion a complete description of the new retirement plan,but the parties had no opportunity to engage in anydiscussion thereof,nor was the pension issue reached at theMarch 26 and 27 meetings.Itwas not until the meeting ofMay 15,which was the last one before the instant hearing,8 SeeRoyalHimmelDistillingCompany,203 NLRB No. 62, In. 3 460DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there was any meaningful discussion of the issue, theUnion setting forth its reasons for preferring to retain theexisting plan and Respondent arguing for a change. Noagreement was reached.In the meantime, in correspondence with the Union,Respondent's counsel had indicated that it was contem-plating terminating its contributions to the existing planand, finally, in a letter of May 8, he announced that it haddecided to do so, attributing such action to "the union'sunavailability for bargaining, the union's illegal bargainingtactics and the union's categorical rejection of good faithbargaining in favor of strike action." By letter dated May15,Respondent transmitted to Local 666 the money thenowed by it to the pension fund, declaring that it wouldmake no further payments for the reasons stated in theMay 8 letter, and none has been made.It is alleged that the foregoing action constituted aunilateral change in existing employment conditions, inviolation of Section 8(a)(5) and (1). In defending againstthis charge, Respondent does not contend that there wasany impasse in bargaining, which justified its terminationof pension payments. Any such contention would not besupportable, in any event, since the decision to stop thepayments was made at least a week before the May 15bargaining session, when the parties for the first timeengaged in any significant discussion of the pension issue,and the reasons given by Respondent on May 8, for itsdecision to stop the payments were not related to anyimpasse, but only to an alleged refusal by the Union tobargain in good faith .9 Respondent relies, rather, on thecontention that Respondent had sufficient advance noticeof Respondent's intention to discontinue its contributionsto the pension fund but failed to seek bargaining with9A charge filed by Respondent alleging an unlawful refusal by theUnion to bargain was dismissed by the Regional Director,which dismissalwas sustained on appeal by the General CounselIS In his January 5,1973, letter, after advising that Respondent wasconsidering suspension of pension contributions,Respondent'scounselexpressed a desire to meet with the Union to resolve"this and otherbargaining questions."In his next letter on the subject(on January 22) hestated that Respondent was considering stopping its pension paymentsandinstituting its proposed, substitute pension plan The next letter (of March I)referred only to the prior correspondence on the matter The May 8 letterannounced Respondent's decision to terminate the payments in a contextthat implied the matter was not negotiable All the foregoing statementsappeared in conjunction with a discussion of other bargaining matters andnowhere did Respondent indicate that it considered the question ofterminating its pension contributions a separate issue to be dealt with apartfrom, and in a different manner from,its other contract proposalsi i in his brief,the General Counsel moves for reconsideration of a rulingat the hearing rejecting an amendment to the complaint,which containedthe allegation that the strike herein, called on April 20, 1973, was an unfairlabor practice strike The amendment was rejected because it would haveinjected into the case a new and complex issue-namely, whether the strikewas caused by the various unilateral acts of Respondent discussed aboveand occurring at least 4 months before the strike or whether it was purelyeconomic, prompted by the more recent developments at the bargainingtable It was this court's judgment at the time that the amendment could notbe granted without giving Respondent time to prepare to defend against thenew allegation and that it would therefore be more expeditious to deal withthe issue of the cause of the strike in such proceedings as might apse fromany actual refusal of Respondent to reinstate strikers, rather than to litigatethe issue at length in the instant case on the assumption that there would besuch a refusal(This courtstated at the hearing that any such reinstatementissue arising in the futurewould properlybe the subject matter of acompliance proceeding.Itwould have been more accurate to say that theissue would have to be raised in a new unfair labor practice case based onnew charges, alleging a discriminatory refusal to reinstate, and the ensuingrespect thereto,and Respondent cites a number of Boarddecisions holding that an employer discharges his bargain-ing obligation to a union when he gives it advance notice ofa proposed change in the terms of employment and anopportunity to request bargaining with respect thereto.However,as already pointed out,in those cases, theemployer's action was not taken in the context of contractnegotiations addressed,inter alia,to the verysubject matterthat was affected by the unilateral action. Here, Respon-dent's various contract proposals, including that calling fora change in the existing pension plan, were already on thebargaining table, when Respondent, on January 5, 1973,first alerted the Union to the possibility that Respondentwould stop contributingto the existingplan. Under thosecircumstances, theUnion' was entitled to regard theprojected action as merely another proposal, to be taken upin due course at the bargaining table,10 and no adverseinferencemay be drawn from its failure specifically torequest bargaining with respect to a matter that wasalready the subject of contract negotiations. Moreover, asalready noted, to extend the doctrine of the cases cited byRespondent to the instant situation would be incompatiblewith the well-settled rule that an employer engaged incontract negotiations may not effect a unilateral change ina term of employment,unless and until such negotiationshave arrived at an impasse (and then, only if the changecoincides with the employer's last offer on the subject).That rule is deemed controlling here. Accordingly, it isfound that, by unilaterally discontinuing its contributionsto the Union's pension fund on May 15, Respondentviolated Section 8(a)(5) and (1). 11discussion in this footnote assumes that to be the case )The General Counsel now contends,as he did at the hearing, that underthe rationale of the Board's decisions inGreenvilleCotton Oil Company,92NLRB 1033, andThe Davis Fire Brick Company,131 NLRB 393,any newcharge filed after the end of the strike alleging unlawful refusal to reinstateunfair labor practice strikerswould be barredby Section 10(b), because toestablishthat the instant strike was caused by unfair labor practices theGeneralCounsel would have to adduce evidence concerning events thatoccurred more than 6 months before the filing of such charge. (The unfairlabor practices which allegedly caused the instant strike occurredin July,October,and December.1972, and at the time that the amendment to thecomplaint was offered(May 30, 1973) the Julyand October incidents werealready over6 months old and it is not unlikely that by the time the strikersapplyfor reinstatement even the December incident will be more than 6months old)However, the situation here is more nearly akin to that whichexisted inBrown andRoot, Inc, 99 NLRB 1031, 1035-1036, enfd 203 F 2d139, 146 (C A 8) There,a timely charge had already been filed with respectto the unfair labor practices that allegedly caused the strike and a violationof the Acthad already been found on the basis of that charge.The Boardthere held that under those circumstancesGreenville Cottondid not applyAs for the applicability here ofDavisFireBrick,supra(as well asGreenvilleCotton),seeThePhilipCareyManufacturing Company,140 NLRB 1103,1112, and the discussion of the instant issue in the opinion of the court ofappeals in the enforcement proceeding in that case(331 F.2d 720 (C A 6,1964))Finally, it maybe noted thatthe Courtof Appeals for the Fifth Circuit,inwhich the case at bar arose, has rejected the approach taken by the BoardinGreenville Cottonandhas held that in the case of a refusal to reinstateunfairlaborpractice strikers the critical date for 10(b) purposes is not thedate of the unfair labor practices causing the strike but the date of therefusal to reinstateN LR.B.v American AggregateCompany,Inc, 305 F 2d559 (C A 5, 1962)(The General Counsel's brief suggests that that courtaffirmed the Board's aforecited ruling inGreenvilleCotton.However, areading of the court's opinion in that case(197 F 2d 326 (C.A 5)) revealsthat it did not have beforeitanyappeal from the Board's dismissal of the A-V CORPORATION461THE REMEDYIt having been found that Respondent violated Section8(a)(5) and (1) by its unilateral increase in the level ofemployee contributions to the cost of their insurancecoverage, by its unilateral refusal to treat Columbus Day asa paid holiday for the downtown employees, by itsunilateral grant of time off with pay to the Seabrookemployees on December 28, and by its unilateral discontin-uance of contributions to Local 666's pension fund, it willbe recommended that it be required to cease and desisttherefrom and to take appropriate, affirmative action.As it is Board policy, where an employer has unilaterallywithdrawn employee benefits, to require that he restore thestatusquo anteto the extent feasible,12 it will berecommended that Respondent be ordered to reimbursethe employees for the increase in deductions from their paysince July 1, 1972, on account of the increase in rates ofinsurance premiums, together with interest at 6 percent perannum on the amounts improperly deducted.With respect to the denial of holiday benefits onColumbus Day to part of the unit, it will be recommendedthat, in accordance with the foregoing Board policy,Respondent be directed to reimburse the downtownemployees for the loss of such benefits by compensatingthem for time worked on Columbus Day in 1972, inaccordance with the provision of the parties' expiredcontract relative to payment for work performed on one ofthe days designated in the contract as a holiday.13 Inaddition,Respondent will be liable to pay interest at therateof 6 percent per annum on the amount of suchpremium pay.As for the discontinuance of contributions to the pensionfund, it will be recommended that liability be imposed onRespondent for such contributions from the date of suchdiscontinuance and that such liability continue until suchtime as the parties have in good faith negotiated anychange in such liability or until such change is institutedunilaterally by Respondent after reaching an impasse ingood-faith bargaining or after the Union has ceased to bethe statutory representative of the employees.The fashioning of a remedy for the unilateral grant oftime off with pay to part of the unit on December 28,presents a more difficult question. Here, there was notinvolved any reduction in existing benefits but the grantingof a new benefit to part of the unit-the Seabrookemployees-whilst withholding it from the downtowngroup. The General Counsel contends that the appropriateremedy is to require Respondent to reimburse thedowntown employees for any wages lost as a result ofRespondent's failure to grant them time off with pay onDecember 28. This remedy is necessarily predicated on theassumption that, had the parties bargained about thematter,Respondent might well have extended to thedowntown employees the same benefit as it gave the otheremployees. However, this assumption seems unrealistic. InDecember 1972, only about 30 percent of Respondent'swork was done for NASA, the rest being performed forprivate firms. It is clear that Respondent based itsDecember 28 action on the fact that NASA had agreed toreimburse Respondent for the extra cost that would beincurred by it in granting time off with pay to the Seabrookemployees on that date and that Respondent had noreason to believe or expect that its other customers wouldreimburse it for any like benefit to its downtownemployees. Thus, had it consulted the Union about thematter, it does not seem likely that Respondent would haveacceded to any request by the Union that Respondent paythe downtown employees out of its own pocket for an extra"holiday" on December 28. Itseems farmore likely, inview of the economics of the matter, that, had the Unionobjected to Respondent's grantingholiday benefits to onlypart of the unit, Respondent either would have ignoredthat objection or would not have granted such benefits toanyone in the unit.Accordingly,it isnot believed that effectuation of thepolicies of the Act requires that Respondent make thedowntown employees whole on account of its failure togrant them time off with pay on December 28.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceunder the Act.2.The Union is a labor organization under the Act.3.The Union is the statutory representative of theemployees in the following appropriate unit:AllRespondent's employees, including animationcameramen, but excluding office clerical employees,executives, professional employees, animation depart-ment employees, guards, watchmen and supervisors asdefined in the Act.4.Respondent violated Section 8(aX5) and (1) of theAct by unilaterally modifying existing terms and condi-tions of employment in the following respects:(a)Requiring its unit employees, on and after July 1,1972, to absorb part of an increase in insurance premiumrates.(b) Treating Columbus Day in 1972 as a paid holiday foronly part of the employees in the foregoing unit.allegations of unlawful denial of reinstatement to strikers but only a petitionfor enforcement of a Board order with respect to other matters in that case,and there is no reference in that opinion to the former allegations) In thisrespect, the Fifth Circuit is in agreement with the views of the Sixth(PhilipCarey,supra ) and the Eighth(Brown and Root, supra)Thus, it is clear thatall the courts that have considered the Board's Greenville Cotton rule haverejected it and that the Board, itself,has not extended that rule to a casewhere timely charges have in fact been filed, as here, with respect to unfairlabor practices that antedated the strike and such charges have been fullylitigated,culminating in violation findingsUpon due considerationof all the foregoing matters. itappears thatunderthe circumstancesof this casethe interests of justice and of soundadministrationwould be better servedby withholdinglitigation of thequestion of the cause of the strike until it becomes a real issueThe motionfor reconsideration is therefore denied.12Southland Paper Mills, Inc.,161 NLRB 1076, 1078.i 1See section6 2 ofthe contract,which calls for the payment of time-and-one-half for the first 12 hoursworked on a holiday, in addition to theregular holiday pay 462DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Granting part of such employees a paid holiday on5.The aforesaid violations are unfair labor.practicesDecember 28, 1972.affecting commerce.(d) Terminating its contributions to Local 666's pension[Recommended Order omitted from publication.]fund.